DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/15/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the generic placeholder words “device” and “unit” coupled with functional language without reciting sufficient structure to achieve the function are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims limitations “power device” and “power control unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholders “device” and “unit” coupled with functional language “powering” and “controlling” respectfully; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claims limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-5, 7-10, 13-18, 23-25 and 36-37 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure of the limitations:
“power device”: power device 1 includes a main housing, a motor located in the main housing depicted in figure 1.
“power control unit”: a power control unit located in the main housing and electrically connected to the motor not shown.  
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10, 13-18, 23-25 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims recite an electric tool structure of two parts; a tool body comprising a tool control unit and a power device comprising a power control unit. Furthermore, the claims recite “a motor.” It is unclear where the motor is located; whether the motor is located within the tool body, the power device, or somewhere else. The omission of the motor location amounting to a gap between the necessary structural connections. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 25 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myhill (US 20180071907 A1).
Re. claim 1, Myhill figures 1-3 disclose a power device (200), capable of powering different types of tool bodies (210 and ¶. [0026]), wherein 
the tool body comprises a tool control unit (¶. [0025]), 
the power device is detachably connected to the tool body (¶. [0009] and [0033]), and 
the power device (200) comprises a power control unit for controlling a motor (220) (communications module 240 include processing circuitry for processing operating instructions to provide control signals to motor driving the end effector ¶. [0018] and [0024]); and 
when the power device is adapted to a certain tool body (210 in Fig. 3), the power control unit receives a control instruction transmitted by the tool control unit, and controls the motor according to the control instruction (¶. [0024].)
Re. claim 25, Myhill discloses wherein the power device and the tool body are provided with a wireless communication module respectively, and the power device and the tool body wirelessly transmit a control instruction. The power device or the tool body 
  Claims 36-37 include the same or similar features as those discussed above in connection with claim 1 with two different types of tool bodies (¶. [0028]); therefore, are rejected for at least the same reasons.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myhill (US 20180071907 A1) in view of Mergener (US 20140225544 A1).
Re. claim 2, Myhill discloses wherein the power device receives electric energy from different types of battery packs (“the motor 220 is powered may be a removable and/or rechargeable battery pack housed within or attached to the housing of the modular controller 200” ¶. [0021]), and Myhill discloses the power control unit receives a control instruction, and controls the operation of the motor according to the control instruction transmitted (communications module 240 include processing circuitry for processing operating instructions to provide control signals to motor driving the end effector ¶. [0018] and [0024]). 
Myhill does not teach control instruction transmitted by a battery pack for controlling the operation of the motor.  
Mergener Fig. 2 discloses control instruction (280) transmitted by a battery pack  (255) for controlling (200) the operation of the motor (110).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Myhill with the teaching of Mergener to use control instruction transmitted by a battery pack for controlling the operation of the motor in order to maintains the voltage supplied by the battery pack to the motor within a specified range. 
	Re. claim 3, the combination of Myhill and Mergener discloses wherein the battery pack transmits a control instruction to the tool body, and the tool control unit in the tool body transmits an instruction which includes a control instruction transmitted by the battery pack and a control instruction generated in the tool body to the power control unit (Myhill, see bidirectional communication link 262 in Fig. 2 and ¶. [0025]).
	Re. claim 4, the combination of Myhill and Mergener discloses wherein the battery pack transmits a control instruction to the power control unit (see bidirectional communication 280 in Fig. 2 of Mergener), and the tool control unit transmits the control 
Re. claim 5, the combination of Myhill and Mergener discloses wherein the tool body (Myhill, element 210) has a tool electrical interface (250), the battery pack has a battery electrical interface (Mergener, Fig. 2, element 255), the power device (Myhill, element 200) comprises a data bus (Myhill, element 262), and the battery electrical interface of the battery pack and the tool electrical interface of the tool body are respectively connected to the data bus (see Myhill and Mergener combination).  
	Re. claim 7, the combination of Myhill and Mergener discloses wherein the battery pack has a battery electrical interface (Mergener, Fig. 2, element 255), the power device has a device electrical interface (Myhill, element 240), the battery electrical interface is electrically connected with the device electrical interface and transmits, at least, the control instruction of the battery pack to the power device (Mergener, Fig. 2, element 280), and 
the tool body (Myhill, element 210) has a tool electrical interface (Myhill, element 250)  which is electrically connected with the device electrical interface (Myhill, element 262) and transmits, at least, the control instruction of the tool body to the power device (Myhill, ¶. [0024]).  
Re. claim 8, the combination of Myhill and Mergener discloses wherein the battery pack has a battery electrical interface (Mergener, Fig. 2, element 255), the power device has a device electrical interface (Myhill, element 240), the tool body has a tool electrical interface (Myhill, element 250) which is electrically connected with the device electrical interface (Myhill, element 262) and transmits, at least, the control 
Re. claim 9, the combination of Myhill and Mergener discloses wherein the power control unit configured to receive the control instruction transmitted by a battery pack; and, it does not teach control instruction transmitted by a battery pack is prioritized. The battery packs supplies voltage to the power tools. Monitoring the battery condition is very crucial to operation of the tool. It would been obvious to one with ordinary skill in the art to prioritize control instruction monitoring the battery in order to maintain a safe operation of the tool. 
Re. claim 10, the combination of Myhill and Mergener discloses wherein the battery pack is provided with a battery pack control module for detecting battery pack parameter information, converting the battery pack parameter information into a battery pack control instruction and transmitting the battery pack control instruction to the power control unit (see circuit topology of Mergener in Fig. 2).  
Allowable Subject Matter
8.	Claims 13-18, 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846